Gilfillan, C. J.
There was in this case such a conflict in the evidence that it was for the jury to determine which evidence to accept, and to decide the fact accordingly. In its general charge the court, instructed the jury fully, clearly and correctly upon the degree of negligence which would render defendant liable, and it was not bound to repeat it upon request of a party, even though the request had been correct as to the law. It was no error, therefore, to refuse defendant’s second and sixth requests.
Order affirmed.